Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:  ALFREDO PERALES,                          )                            No. 08-05-00351-CR
)
                                                Relator.                )                 AN ORIGINAL PROCEEDING
)
)IN MANDAMUS
)

O P I N I O N

            Relator seeks a writ of mandamus to compel the trial court to respond to a motion he mailed
on October 11, 2005. Relator states that he does not know the court or the trial cause number for his
case.  Relator has not provided a copy of the motion.  To obtain mandamus relief in a criminal
matter, the relator must establish:  (1) the act sought to be compelled is ministerial, and (2) there is
no adequate remedy at law.  Dickens v. Court of Appeals for Second Supreme Judicial District of
Texas, 727 S.W.2d 542, 548 (Tex.Crim.App. 1987).  Based on the record before us, we are unable
to conclude that Relator is entitled to the relief requested.  Accordingly, the petition for writ of
mandamus is denied.

December 22, 2005                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)